

116 HR 8318 IH: To extend the availability of amounts under the Coronavirus Relief Fund.
U.S. House of Representatives
2020-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8318IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2020Mr. Welch introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo extend the availability of amounts under the Coronavirus Relief Fund.1.ExtensionSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting September 30, 2021. 